KASTL, Judge
(dissenting):
In United States v. Trottier, 9 M.J. 337 (C.M.A.1980), the Court of Military Appeals held that almost every involvement of service personnel with drugs was “service connected” and appropriately the subject of court-martial jurisdiction. However, the Court footnoted a significant caveat:
28. Only under unusual circumstances, then, can it be concluded that drug abuse by a serviceperson would not have a major and direct untoward impact on the military. For instance, it would not appear that use of marihuana by a service-person on a lengthy period of leave away from the military community would have such an effect on the military as to warrant the invocation of a claim of special military interest and significance adequate to support court-martial jurisdiction under O’Callahan, (emphasis added.)
It is hard to imagine any situation more within that caveat than the present case. In light of Trottier, I would dismiss the findings of guilty as to Specification 2 and reassess. O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).